431 So.2d 979 (1983)
MORRISON'S CAFETERIA OF MONTGOMERY, INC.
v.
Inez HADDOX, etc.
Civ. 2867.
Court of Civil Appeals of Alabama.
April 15, 1983.
WRIGHT, Presiding Judge.
Whereas, the Supreme Court of Alabama, 431 So.2d 975, by decision and order of *980 March 11, 1983, reversed and annulled the judgment of this court entered on May 26, 1982, and;
Whereas, said Supreme Court remanded this case to this court for further proceedings;
It is therefore ordered that the judgment of this court is vacated and set aside and the judgment of the Circuit Court of Montgomery County, Alabama, be reversed and annulled, and the cause is remanded to the said circuit court with directions to grant defendant's motion for judgment notwithstanding the verdict.
REVERSED AND REMANDED.
BRADLEY and HOLMES, JJ., concur.